Citation Nr: 9923464	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post fracture of the left tibia and fibula, during the 
period prior to June 1, 1996.

2.  Entitlement to an evaluation in excess of 40 percent for 
status post fracture of left ankle with fusion, during the 
period commencing June 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to 
September 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The residuals of the veteran's left tibia and fibula 
fracture, including pain and arthritis of the left ankle, 
resulted in marked limitation of motion of the left ankle 
prior to June 1, 1996.

3.  The veteran's service-connected postoperative residuals 
of a left ankle fracture are manifested by fusion and 
ankylosis with persistent severe pain commencing June 1, 
1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left tibia and fibula have not 
been met for the period prior to June 1, 1996.

2.  The criteria for a rating in excess of 40 percent for 
residuals of a fracture of the left ankle with fusion have 
not been met for the period commencing from June 1, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

January and May 1985 X-ray studies of the veteran's left 
ankle, while indicating osteoarthritis and healed fractures 
with retained surgical hardware, do not indicate malunion or 
nonunion of the tibia and fibula.

A February 1993 VA discharge summary shows that the veteran 
was admitted for a flare-up of his non-service connected 
multiple sclerosis (MS).  He had noted the onset of bilateral 
leg weakness, over several months that had waxed and waned.  
On the day prior to his admission he indicated that he could 
not walk and had to use his wheelchair.  He attended 
occupational and physical therapies during the course of his 
hospitalization and in March 1993, after his discharge.  

During his December 1993 personal hearing the veteran 
testified that he believed he was entitled to a higher 
evaluation for his left ankle disability because of the 
markedly noticeable limitation of motion.  He had been 
advised by his physicians to undergo a fusion of the joint 
because there was nothing further they could do for him 
otherwise.  The veteran complained of persistent pain that 
was attributable to degenerative arthritis.  He was advised 
that the left ankle degenerative arthritis was a result of 
his left ankle fracture.  He described his pain as constant 
and progressing during the course of a day, on a scale from 1 
to 10, from 4 in the mornings to 8 or 9 in the evening.  The 
veteran wore a brace for his ankle from the time he arose in 
the morning until he retired at night.  He was unable to 
stand on his ankle long enough to shower, and therefore, 
required a chair in his shower.  He also described a slight 
"rubbing" feeling when walking and also a "pressing" 
feeling.  The pain in his left ankle prevented him from 
operating the clutch in a standard shift car and even while 
driving an automatic transmission car, he was required to 
stop every 30 to 45 minutes to stretch his leg and restore 
circulation to the joint.  The veteran stated that he walked 
6 miles every day to keep his left ankle from getting 
stiffer.

In May 1996, the veteran underwent a left tibiatalar fusion 
with cannulated screws and wedge bone graft, after it was 
noted that his left ankle degenerative joint disease had been 
accelerated by his fracture.

A September 1996 VA orthopedic examination shows that the 
veteran had mild atrophy of the left lower extremity when 
compared to his right.  He complained of constant sharp pain, 
that he rated 5/10.  There was swelling in the posterior 
aspect along the Achilles tendon on both the left and right.  
All of the veteran's surgery scars were tender, non-keloid, 
non-adherent and non-depressed.  The examiner further noted 
that the entire ankle was tender, especially at the medial 
and lateral malleolus, anterior and posterior ankle.  The 
veteran had no range of motion in his left ankle, and any 
attempt of the examiner to move the joint caused excruciating 
pain.  The veteran was diagnosed with status post lift 
tibiotalar fusion with cannulated screws and wedge bone graft 
in May 1996 with residual loss of ankle motion, pain and 
disability.  The examiner opined that the veteran's multiple 
sclerosis symptoms had in no way impacted on this physical 
examination.  He had normal sensation distally of all his 
toes and the entire foot.

A November 1996 rating decision granted a temporary total 
evaluation because of treatment for his service-connected 
left ankle disability from May 29, 1996 to February 1, 1997.

Subsequent VA treatment and examination reports, dating from 
November 1996 to June 1997, show that the veteran continued 
to experience persistent left ankle pain and used Canadian 
crutches or a removable left ankle cast or brace for 
ambulation.  He was unable to fully bear weight on the left 
lower extremity and there was evidence of left calf atrophy.

Based on a February 1997 VA orthopedic examination, a 
February 1997 rating decision extended the veteran's 
temporary total evaluation from February 1, 1997 to June 1, 
1997.

During his June 1997 VA orthopedic examination, the veteran 
denied any significant change in the interval since his last 
examination in February 1997.  The examiner noted that the 
veteran walked with a limp using one crutch in his right hand 
and a short leg brace with a fixed ankle on his left lower 
extremity.  He was only able to accomplish partial weight 
bearing on his left leg and the left calf was 11/2 inches 
smaller than the right.  His left ankle was fused at 10 
degrees of flexion and neutral pronation and supination.  
Well-healed medial and lateral incision scars were slightly 
tender and there was approximately 30 degrees of dorsiflexion 
of the metatarsophalangeal joints of the toes, but no plantar 
flexion.  The veteran had decreased sensation over the 
lateral border of the left foot and appeared to have good 
pulses and skin turgor throughout the foot.  The veteran was 
diagnosed with postoperative fusion of the left ankle.  The 
examiner opined that the veteran had made slight progress 
since his November 1996 examination and that he would 
continue to make slight progress over the next 12 to 24 
months.

At his June 1998 VA orthopedic examination, the veteran 
complained of constant, sharp, "knife-like" pain in the 
medial malleolus, radiating inward through to the talus.  On 
a scale of 1 to 10, with ten being the most severe, the 
veteran described the pain as being an 8.  He also had mild 
heel pain and occasional sharp pain over the metatarsal with 
ambulation.  He also complained of left ankle weakness, 
stiffness and swelling.  The veteran also had fatigability 
and lack of endurance in this left ankle.  He stated that he 
was unable to put his weight on it secondary to sharp pain.  
Once every two months, he would put his weight on his left 
ankle too much and would have to quickly shift his weight to 
the right hip, causing him to fall.  There was no instability 
or locking of his fused left ankle.  The veteran took extra 
strength Tylenol and used Canadian crutches and a brace.  His 
flare-ups were usually activity driven and his last was after 
he had ambulated with crutches for more than a mile.  The 
veteran was unable to bathe standing up.  His left ankle 
fusion and pain limited his ambulation and ability to do 
chores such as laundry, vacuuming, do dishes standing or move 
groceries in and out of the car.  The examiner observed that 
the veteran ambulated with a limp favoring the left ankle and 
the use of bilateral Canadian crutches.  He was also wearing 
a left ankle brace.  The examiner found evidence of venous 
stasis changes with brown discoloration of the skin both 
medially and laterally at the malleolus.  The scar at the 
medial malleolus was exquisitely tender to palpation, as was 
the scar at the posterior lateral malleolus.  There was trace 
to mild ankle swelling and his left calf measured 12 1/8 
inches in circumference, while his right calf measured 12 7/8 
inches.  His left ankle was fused at 10 degrees flexion and 
at 90 degrees for pronation and supination.  He had no 
movement of the ankle and it was fused solid.  There was no 
passive or active left ankle dorsiflexion, plantar flexion or 
varus or valgus.  The veteran was diagnosed with status post 
fusion of the left ankle for tibia and fibular fracture.

During his March 1999 Travel Board hearing before the 
undersigned Member, the veteran testified that, prior to his 
1996 fusion operation, he had intense pain in his left ankle, 
had very limited range of motion, had a hard time walking and 
could not really support most his weight on his ankle.  He 
testified that he was unable to walk more than a block or a 
block and a half without having to sit down and rest.  At 
that time, VA issued an ankle brace that was uncomfortable 
and hurt his ankle every time he stepped on it.  He walked 
with a limp prior to the surgery.  He testified that there 
had not been significant change in the severity of his 
disability since his surgery.  Since his surgery, the veteran 
testified that physicians had told him that nerves were cut 
during the procedure and that his pain would always be 
present.  It was suggested that he undergo a nerve block 
procedure, but he declined.  He was using a TENS unit at the 
time for pain management.  Since his left ankle fusion, he 
was unable to carry groceries and had to stop his car and get 
out and stretch his legs every 15 to 30 minutes.  The veteran 
believed that his left ankle disability exacerbated his 
multiple sclerosis.  He testified that he was receiving 
Social Security disability benefits since 1990 for his MS and 
that he had not worked since that time.  He believed that he 
would not be able to work as a gas attendant because of his 
left ankle disability.  He was unable to do office work 
because of his carpal tunnel syndrome.  He denied frequent 
hospitalizations as a result of his left ankle disability.


Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Prior to June 1, 1996, the veteran's service-connected status 
post fracture of the left tibia and fibula was rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under that Code a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).

Other potentially applicable diagnostic codes include Code 
5262 for malunion or nonunion of the tibia and fibula and 
Code 5270 for ankylosis of the ankle.  Neither of these codes 
is for application, as the medical evidence does not indicate 
ankylosis prior to the 1996 fusion or malunion of the tibia 
or fibula.  The Board notes that the evidence of record does 
not support application of these codes.  See Butts v. Brown, 
5 Vet.App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The veteran and his representative have further alleged that 
he should be provided a higher evaluation based on the 
provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Where a disability rating is 
based on limitation of motion, the Board must also consider 
any functional loss the veteran may have sustained by virtue 
of weakness or pain on motion; however where the maximum 
rating for loss of range of motion is awarded, application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not required.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

A review of the treatment records prior to the veteran's May 
1996 operation indicates that the veteran did wear a brace on 
his left ankle, had severe left ankle pain and experienced 
lower extremity weakness as a result of his non-service 
connected MS.  Despite these facts, by his own testimony in 
December 1993, the veteran stated that he was able to walk 6 
miles every day to exercise his left ankle and keep it from 
becoming more stiff.  He later testified that the ankle was 
not ankylosed prior to the 1996 surgery.  As the veteran was 
already rated at the highest evaluation for limitation of 
motion, and the other above-mentioned codes are not for 
application, the Board finds that a higher rating prior to 
June 1, 1996, is not warranted.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's left ankle 
disability did not necessitate frequent periods of 
hospitalization and there is no objective evidence that it 
would have resulted in marked interference with employment 
prior to June 1, 1996.  

The veteran and his representative have also alleged that the 
veteran should be provided a higher current evaluation for 
his status post fusion left ankle disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) or that he should be 
considered for an extra-schedular rating.

Subsequent to the veteran's May 1996 left ankle fusion 
operation, and until June 1, 1997, the ankle disability was 
rated 100 percent disabling under 38 C.F.R. § 4.30.  
Thereafter, the veteran is rated, at the highest evaluation, 
analogous to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5056 (ankle replacement, prosthesis) which provides a 40 
percent rating where residuals of severe painful motion or 
chronic weakness are present.  This 40 percent maximum rating 
is in accord with the provisions of 38 C.F.R. § 4.68 (the 
amputation rule) which provides that the combined rating for 
a disability below the knee cannot exceed the rating for an 
amputation at the elective level, in this case 40 percent, 
were an amputation to be performed.  In addition, as noted 
previously, if a veteran is in receipt of the maximum 
disability rating available under a diagnostic code for 
limitation of motion, consideration of functional loss due to 
pain is not required.  Johnson v. Brown, 10 Vet. App. 80 
(1997).  In any event, the veteran cannot receive an 
evaluation higher than 40 percent for his postoperative left 
ankle fusion in light of the amputation rule.

Neither does the Board find that the veteran's current left 
ankle disability is so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's residuals of left ankle fusion 
have not necessitated frequent periods of hospitalization and 
there is no objective evidence that it resulted in marked 
interference with any employment.  


ORDER

A rating in excess of 20 percent for status post fracture of 
the left tibia and fibula, during the period prior to June 1, 
1996, is denied.

A rating in excess of 40 percent for status post fracture of 
the left ankle with fusion, during the period commencing June 
1, 1997, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

